09-2886-ag
         Selman-Ahmeti v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A094 798 567
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 1 st day of June, two thousand ten.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                RICHARD C. WESLEY,
 9                PETER W. HALL,
10                       Circuit Judges.
11       _______________________________________
12
13       MUHAMET SELMAN-AHMETI,
14                Petitioner,
15
16                          v.                                  09-2886-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:                    Saul C. Brown, New York, New York.
24
25       FOR RESPONDENT:                    Tony West, Assistant Attorney
26                                          General, Civil Division; Shelley R.
27                                          Goad, Assistant Director; Russel
28                                          J.E. Verby, Senior Litigation
29                                          Counsel, Office of Immigration
30                                          Litigation, United States Department
31                                          of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Muhamet Selman-Ahmeti, a native and citizen of Serbia,

6    seeks review of a June 10, 2009, order of the BIA, affirming

7    the September 19, 2007, decision of Immigration Judge (“IJ”)

8    Robert D. Weisel, which denied his application for asylum,

9    withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).   In re Muhamet Selman-Ahmeti, No.

11   A094 798 567 (B.I.A. June 10, 2009), aff’g No. A094 798 567

12   (Immig. Ct. N.Y. City Sept. 19, 2007).    We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review both

16   the IJ’s and the BIA’s opinions.    Zaman v. Mukasey, 514 F.3d

17   233, 237 (2d Cir. 2008).   The applicable standards of review

18   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

19   also Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

20       The agency reasonably concluded that Selman-Ahmeti

21   failed to demonstrate that he had suffered past persecution

22   or that he had a well-founded fear of persecution in Serbia

23   on account of a protected ground.    See 8 U.S.C.

                                   2
1    § 1101(a)(42); see also 8 C.F.R. § 1208.13(a).     The agency’s

2    finding regarding past persecution was reasonably based on

3    the fact that Selman-Ahmeti himself was never physically

4    harmed.   Tao Jiang v. Gonzales, 500 F.3d 137, 141 (2d Cir.

5    2007)(“[A]n asylum applicant cannot claim past persecution

6    based solely on harm that was inflicted on a family member

7    on account of that family member’s political opinion or

8    other protected characteristic.”)(citing Melgar de Torres v.

9    Reno, 191 F.3d 307, 313 n.2 (2d Cir. 1999)).     To the extent

10   he argues that his family was beaten and his home vandalized

11   on account of his imputed political opinion, at the time of

12   the incident, he was not living with the family and was able

13   to remain in the country unharmed for four months

14   thereafter.   See id. at 141-42 (“[H]arm suffered by family

15   members in combination with other factors . . . would

16   presumably only be [persecution] where . . . the applicant

17   not only shares (or is perceived to share) the

18   characteristic that motivated persecutors to harm the family

19   member, but was also within the zone of risk when the family

20   member was harmed, and suffered some continuing hardship

21   after the incident.”).   Thus, substantial evidence supports

22   the agency’s conclusion that Selman-Ahmeti failed to


                                   3
1    establish that he suffered past persecution.     See Jorge-Tzoc

2    v. Gonzales, 435 F.3d 146, 150 (2d Cir. 2006); see also Tao

3    Jiang, 500 F.3d at 141-42.

4        Absent past persecution, an applicant may establish

5    eligibility for asylum by showing that he subjectively fears

6    persecution on account of an enumerated ground and that his

7    fear is objectively reasonable.     Ramsameachire v. Ashcroft,

8    357 F.3d 169, 178 (2d Cir. 2004).     In this case, the agency

9    reasonably found that Selman-Ahmeti’s claim of a well-

10   founded fear of persecution was undercut by the fact that he

11   was able to remain in the country without experiencing harm

12   for four months following the attack on his family.     See

13   Melgar de Torres, 191 F.3d at 313.     That Selman-Ahmeti was

14   able to relocate his family to another village where they

15   have been living without incident since 2006 further

16   undermined his claim.   See id.; see also Lie v. Ashcroft,

17   396 F.3d 530, 537 (3d Cir. 2005).

18       Ultimately, the agency did not err in finding that

19   Selman-Ahmeti failed to establish past persecution or a

20   well-founded fear of persecution, and thus, reasonably

21   denied his application for asylum.     Because Selman-Ahmeti

22   failed to challenge the IJ’s denial of withholding of


                                   4
1    removal and CAT relief on appeal to the BIA, as a statutory

2    matter, we are without jurisdiction to consider any

3    challenge to the denial of that relief.

4    8 U.S.C. § 1252(d)(1).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15




                                    5